                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

LEVONIA TIDWELL GRAY,                                                                 PLAINTIFF
ADC #079784

v.                               Case No. 5:18-cv-00277-KGB

JAMES GIBSON, et al.                                                              DEFENDANTS

                                          JUDGMENT

       Consistent with the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Levonia Tidwell Gray’s claims against all defendants are dismissed. His request for relief

is denied.

       It is so adjudged this the 15th day of January 2020.




                                                  Kristine G. Baker
                                                  United States District Judge
